The offense is burglary. The punishment assessed is confinement in the State penitentiary for a period of two years.
Appellant challenges the sufficiency of the evidence to justify and sustain his conviction. The statement of facts shows that on or about the 13th day of November, 1944, some person or persons entered the place of business belonging to Cecil Stanfield, located in the City of Kaufman in Kaufman County, Texas, and took therefrom certain tools and machinery. An investigation by the officers led to the arrest of Nonie Dobbs, James Billy Patton, Pewee Heard and appellant. After they were arrested, Dobbs told the sheriff about the burglary, but did not tell them where they could find the stolen property. Dobbs did tell the sheriff that he thought he could get appellant to tell where the stolen property was. Thereupon the sheriff permitted Dobbs to go into the cell occupied by appellant and when he (Dobbs) came back, appellant told the sheriff where the property was. Acting upon this information the sheriff went to the place in Dallas where appellant said the property was and there found *Page 112 
the stolen tools and some of the machinery, which was subsequently identified by Stanfield as the property that had been taken from his place of business without his consent at the time in question.
James Billy Patton testified that he, Dobbs and appellant came to Kaufman on the night in question; that they went to Stanfield's place of business, but up to that time nothing had been said about burglarizing the place until they arrived there; that Dobbs then forced a window, opened it, entered the building, and then asked him (Patton) and appellant to come in and assist him in removing some of the property from the building which they did. All three of the parties were indicted for the offense. Patton entered a plea of guilty, was convicted and given a two-year suspended sentence. Dobbs broke jail and is a fugitive from justice.
We regard the evidence sufficient to sustain the conviction. Therefore, the court did not err in declining to instruct the jury to return a verdict of not guilty.
Appellant has five bills of exception in the record, in the first of which he complains of the action of the trial court in overruling his motion for an instruction to the jury to acquit him. There is no merit in this bill since the evidence adduced by the State is sufficient to sustain his conviction.
Bill No. 2 shows that the District Attorney, on cross-examination of Mrs. Crocker (appellant's mother), asked her if her son had ever been in trouble before, but before the witness answered the question, appellant objected thereto and the court promptly sustained the same, although no ground of objection was stated, and instructed the jury not to consider the question. This bill fails to reflect any error in view of the trial court's prompt action.
By Bill of Exception No. 3 he complains because the court overruled his motion to enter a mistrial by reason of the fact that the District Attorney had propounded to appellant's mother the question set forth in his Bill No. 2. We see no error reflected by the bill.
Bills of Exception Nos. 4 and 5 are wholly deficient in that same fail to show what he objected to. Neither do the bills state any ground of objection. This is necessary. See Ross v. State, 61 Tex.Crim. R., 133 S.W. 688; James v. State,63 Tex. Crim. 75, 138 S.W. 612. *Page 113 
Tex. Jur., Vol. 4, p. 290, sec. 205; states the rule as follows:
"Every bill of exception must make plain the error of the matter therein complained of. The bill must negative the presumption that the court ruled correctly, and show that the error was committed, or, in other words, that the ruling was wrong; and also that it was hurtful to the cause of the appellant."
See also Section 207 in the same volume and the authorities there referred to for the requisites of a bill of exception.
No reversible error appearing from the record, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
              ON APPELLANT'S MOTION FOR REHEARING.